This is an appeal on questions of law and was considered by the court on the bill of exceptions from the trial below, on the transcript of the docket and journal entries, and upon the briefs and arguments of counsel.
The action is one for a declaratory judgment in which the court below was required to declare the rights of all parties having or claiming to have an interest in the subject matter of a contract.
The court was further required and authorized to grant certain other relief flowing from the contract in the form of a money judgment in favor of the appellees and against the appellants.
The judgment entry of the court below fully finds and declares the respective duties, rights and obligations of all the parties involved in the subject contract and flowing therefrom, thereby disposing of all matters in controversy between the parties involved herein.
It is the opinion of this court that the court below fully and correctly discharged the matters involved in the litigation before it, and, the court finding no error in the proceedings below prejudicial to the appellants, the judgment accordingly is affirmed.
Judgment affirmed.
HILDEBRANT, P. J., LONG and HOVER, JJ., concur. *Page 261